 Case 1:19-cr-00059-LO Document 145 Filed 09/21/20 Page 1 of 2 PageID# 920




              IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Alexandria Division

UNITED STATES OF AMERICA,               )
                                        )
     v.                                 )     No. 1:19-cr-59
                                        )
DANIEL EVERETTE HALE,                   )     Hon. Liam O’Grady
                                        )
                Defendant.              )     CIPA Hr’g: Oct. 13, 2020


   REPLY IN SUPPORT OF MOTION TO COMPEL PRODUCTION OF
       UNREDACTED VERSION OF CLASSIFIED DOCUMENT
                  (BATES NO. 13318 – 13325)



FILED WITH CISO ON SEPTEMBER 21, 2020.




                                        Respectfully Submitted,

                                        DANIEL EVERETTE HALE
                                        By Counsel,

                                        Geremy C. Kamens
                                        Federal Public Defender

                                        /s/ Cadence Mertz
                                        Todd M. Richman
                                        Va. Bar No. 41834
                                        Cadence A. Mertz
                                        Va. Bar No. 89750
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        Telephone: (703) 600-0840
  Case 1:19-cr-00059-LO Document 145 Filed 09/21/20 Page 2 of 2 PageID# 921




                                              Facsimile: (703) 600-0880
                                              Cadence_Mertz@fd.org


                          CERTIFICATE OF SERVICE
    I hereby certify that on September 21, 2020, I filed the foregoing via the Court’s
CM/ECF system, which will electronically serve a copy on counsel of record.


                                              /s/ Cadence Mertz
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              Telephone: (703) 600-0840
                                              Facsimile: (703) 600-0880
                                              Cadence_Mertz@fd.org




                                          2
